Information Disclosure Statement
The information disclosure statement filed April 22, 2020 fails to comply with:
37 CFR 1.98(a)(2), which requires a complete legible copy of each cited foreign patent document listed.  
37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed under non patent literature) listed that is not in the English language.  Examiner notes that the foreign language reference listed under non-patent literature appears to have an explanation as to how the instant claims may be obvious in view of prior art.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because:
The first paragraph at page 2 wrongly states the second friction surface of the hollow outer part is arranged radially inside the first friction surface of the hollow inner part.  See item 3a below.
The detailed description of the invention fails to describe a non-shiftable disc coupling like that recited in claim 17

Claim Rejections - 35 USC § 112
Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 10 recites the limitation, “the second friction surface (26) being arranged radially inside . . .  the first friction surface (25)”.  However, in the disclosed invention, the first friction surface (25) is arranged radially inside the second friction surface (26) (see Fig. 2).  No working example of the claimed invention is provided. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 15 recites the limitation, “the pressure connection (27) is configured to adjust and vary the pressure present in the pressure chamber (28) during operation of the torque transmission device.”  However, the specification fails to describe any particular structural feature(s) that would necessarily configure the pressure connection (27) in this manner.  No working example of the claimed invention is provided. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Claim 16 recites the limitation, “the pressure connection (27) is further configured to reduce the pressure present in the pressure chamber (28) to zero to thereby disconnect the second coupling device (14).”  However, the specification fails to describe any particular structural feature(s) that would necessarily configure the pressure connection (27) in this manner.  No working example of the claimed invention is provided. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation "the protrusion".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 10 & 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallewell, US 2,783,628.  Hallewell discloses a torque transmission device for a drive arrangement for transmitting a torque from a first shaft to a second shaft of wind power plant (see “prime mover” at col. 1, lines 35 & 36), comprising: 
a first coupling device/non-shiftable disc coupling (l, l), configured to transmit the torque and to compensate for an offset between the first and second shaft (col. 1, lines 15-17); and
a second coupling device (b, c), configured to transmit and limit the torque (col. 1, lines 18-29), wherein: 
Fig. 1 shows the first coupling device and the second coupling device are connected in series, 
the second coupling device comprises a hollow inner part (c) and a hollow outer part (b), 
Fig. 2 shows the hollow inner part (c) comprises, at a radially outer portion of the hollow inner part, a first friction surface, and the hollow outer part (b) comprises, at a radially inner portion of the hollow outer part, a second friction surface, the second friction surface (26) being arranged radially outside and adjoining the first friction surface (25) and interacting with the first friction surface (25), and 
the hollow inner part further comprises a pressure chamber (m) fillable with a pressure medium (see “fluid pressure” at col. 2, line 29), via which, for limiting the torque, a maximum torque transmittable by the friction surfaces is adjustable,
wherein the hollow inner part (c) further comprises a pressure connection (n, m) configured to fill the pressure chamber with a pressure medium (col. 2, lines 12-17),
wherein the pressure connection (n) is further configured to reduce the pressure present in the pressure chamber to zero to thereby disconnect the second coupling device (col. 2, lines 22-29).

Claim Rejections - 35 USC § 103
Claims 10-12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama, US 7,025,185.  Nagayama discloses a torque transmission device for a drive arrangement for transmitting a torque from a first shaft to a second shaft that could be used in a wind power plant, comprising: 
a first coupling device (25, see also “universal joint” at col. 2, line 58 and col. 3, line 22), configured to transmit the torque and to compensate for an offset between the first and second shaft; and 
a second coupling device (1), configured to transmit and limit the torque, wherein: the first coupling device and the second coupling device are connected in series, 
the second coupling device comprises a hollow inner part (15) and a hollow outer part (12), the hollow inner part comprises, at a radially outer portion of the hollow inner part, a first friction surface (see “outer circumferential face” at col. 3, line 8), and the hollow outer part comprises, at a radially inner portion of the hollow outer part, a second friction surface (see “inner circumferential face” at col. 3, lines 14 & 15), the second friction surface (26) being arranged radially outside and adjoining the first friction surface and interacting with the first friction surface (col. 3, lines 13-16).
Nagayama shows the hollow outer part (12), not the hollow inner part (15), further comprises a pressure chamber (26) fillable with a pressure medium (col. 3, line 27), via which, for limiting the torque, a maximum torque transmittable by the friction surfaces is adjustable (col. 2, lines 48-53; col. 3, lines 26-36 and col. 4, lines 25-38).  However, it would have been obvious to modify the torque transmission device of Nagayama by making the pressure chamber in the hollow inner part instead of the hollow outer part since such a modification would have involved a mere shifting of the location of the pressure chamber.  Shifting the location of parts is ordinarily within the skill of the art.  In re Japikse 86 USPQ 70 (CCPA 1950).
As to claim 11, Fig. 1 shows the hollow inner part (15) further comprises a radially outwardly directed protrusion (see the portion of part 15 crossed by the lead line of numeral 30) configured as a stop for a side of the hollow outer part (12).
As to claim 12, Fig. 1 shows the hollow outer part (12), on an opposite side, thereof further comprises a flange (23) configured to connect to the first coupling device (25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wellauer, Bruyere and Hallewell ‘903 each disclose a torque transmission device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679